Citation Nr: 0019683	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1998 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.  


FINDINGS OF FACT

1.  An unappealed July 1997 RO decision denied service 
connection for hearing loss.  Evidence received since the 
July 1997 RO decision is new and bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the claim.

2.  The veteran has presented an account of exposure to 
excessive noise in service, evidence of a current disability, 
and competent medical evidence suggesting a link between the 
noise exposure in service and the veteran's current hearing 
loss.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for hearing loss is 
reopened and is well grounded.  38 U.S.C.A. §§ 5107(a), 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1997 RO decision denied service connection for hearing 
loss.  The veteran was notified of that decision and he did 
not file an appeal.  He is now seeking to reopen his claim 
for service connection for hearing loss.  With respect to 
this claim, the Board finds, as discussed below, that he had 
submitted new and material evidence.

The evidence of record prior to the July 1997 RO decision 
reflects that the veteran had hearing loss disability for VA 
purposes, but does not indicate that competent medical 
authority had associated the veteran's hearing loss with 
service.  Subsequent to the July 1997 RO decision, private 
treatment records reflect that an association has been made 
between his current hearing loss and active service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Before service 
connection may be granted for hearing loss, the hearing loss 
must be of sufficient severity to be considered to be a 
disability under VA regulations.  For the purpose of applying 
the laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (1999).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc).  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every  piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  With consideration of 
competent medical evidence specifically associating the 
veteran's hearing loss with his service, the Board concludes 
that this evidence is new and that it contributes to a more 
complete picture of the circumstances surrounding the alleged 
origin of the veteran's hearing loss.  Therefore, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108.

Having determined that new and material evidence has been 
submitted, the Board must then determine whether the claim is 
well grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in development of his 
claim.  Winters.

The initial question which must be addressed is whether the 
claim is well-grounded.  The claimant has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  If not, the 
claim must be denied and there is no further duty to assist 
the appellant with the development of evidence pertaining to 
that claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The evidence which is of record includes the appellant's 
certificate of discharge dated in October 1945 which shows 
that his military occupational specialty was Aerial Gunner.  
His awards and decorations include ones awarded for 
participation in combat.   

The report of a VA examination, conducted in May 1997, shows 
that the veteran reported complaints of having decreased 
hearing for almost 25 to 35 years.  He said that recently it 
had become progressively worse.  He reported a history of 
having ear infections in the past.  He said that his initial 
problems started while flying bombing missions in World War 
II.  At that time, he noted severe ear popping sensations 
during his missions.  Since that time, he reportedly had 
experienced recurrent ear infections.  His subjective 
complaints included having difficulty discriminating words.  
He said that his family members had noticed that his speech 
had gotten louder.  He also said that he was unable to swim 
or shower on a daily basis because of recurrent ear 
infections.  He had hearing aids, but was unable to wear them 
because of the ear infections.  Following audiology testing, 
the diagnosis was bilateral mixed hearing loss worse on the 
right side.  

A VA audiology examination report, which is also dated in May 
1997, shows that the veteran gave a history of exposure to 
high risk noise associated with aircraft.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
75
75
LEFT
90
100
105
105
105

The average loss in the right ear was 66 decibels.  The 
average loss in the left ear was 104 decibels.  Speech 
audiometry revealed speech recognition ability of 70 percent 
in the right ear and of 20 in the left ear.  The examiner 
stated that the audiological evaluation revealed a low to 
high frequency sloping mixed loss of hearing of mild to 
severe degree for the right with a profound impairment for 
the left.  

A letter dated in June 1998 from Chris Johnson, M.D., 
contains the following information:

This is a letter regarding a patient of 
mine, [name deleted].  [He] is a veteran 
who I have seen in my office on multiple 
occasions.  As you know, [the veteran] 
has a severe neurosensory hearing loss 
associated with his military experience.  
He also had an acquired stenosis of the 
right ear canal and can no longer wear a 
hearing aid that he had previously 
obtained.  His ear canal became so narrow 
from chronic infections that it had to be 
widened in order for him to hear or wear 
a hearing aide.  Fortunately, at this 
time, the ear canal is wide enough to 
accept a hearing aide but his previous 
aide no longer fits.  

I understand that he had been evaluated 
in the past at the veterans hospital and 
he has a very severe hearing loss.  He 
has essentially no usable hearing in the 
left ear and a severe to profound hearing 
loss in the right.  I feel that [he] 
essentially cannot function without the 
aide of amplification.  I will send a 
copy of his most recent audiogram with 
this letter.  If I may be of further 
assistance regarding this veterans needs, 
please feel free to contact my office.  

A letter from Steven Press, Ph.D., dated in December 1998 
contains similar information:

Our patient, [name deleted] as you may 
know has a profound neurosensory hearing 
loss in his left ear and a moderate 
neurosensory loss in his right ear.  This 
hearing loss is said to be associated 
with his service in the United States 
Armed Forces.  We do recommend that he 
obtain a good hearing aid for his right 
ear.  Any assistance that you could 
provide him in this matter would be 
greatly appreciated.  

The appellant has presented a history of having been exposed 
to noise during service.  He has also presented evidence of a 
current hearing loss disability.  The VA examination report 
dated in May 1997 shows that his hearing loss is severe 
enough to be considered to be a disability for which service 
connection may be granted pursuant to 38 C.F.R. § 3.385 
(1999).  

As noted above, the appellant has also presented competent 
medical evidence suggesting a link between his current 
hearing loss and his period of service.  This evidence 
provides a medical nexus between the appellant's current 
hearing loss and his noise exposure during his period of 
service.  

A well-grounded claim need only be supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  The Board finds that such a claim is 
presented with respect to the current hearing loss.  
Accordingly, the Board concludes that the claim for service 
connection for hearing loss is well-grounded.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
hearing loss is granted and the claim is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that not all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
Board finds that an examination might be useful in 
determining likelihood of a relationship between the 
veteran's current hearing loss and his period of service.  In 
view thereof, the Board has determined that the appellant 
should be afforded VA examinations for the purpose of 
obtaining a fully informed medical opinion regarding the 
relationship between the veteran's current hearing loss and 
his period of service.

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be afforded VA 
audiology and ear examinations to 
determine the relationship, if any, 
between the veteran's current hearing 
loss and the claimed noise exposure in 
service.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's claimed history of 
noise exposure, including during combat 
flights, in service caused or aggravated 
the current hearing loss.  The examiner 
should also comment on the veteran's 
contention that popping of the ears 
during combat flights in service caused 
him to develop infections which caused 
hearing loss.  All opinions should be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  After the development requested above 
has been completed, the RO should again 
review the record and determine whether 
the claim for service connection for 
hearing loss may now be granted.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 



